Citation Nr: 1038633	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to June 1977 and on active duty for training from March 
1985 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2008 when it 
was remanded for further development.  As the requested 
development has been substantially completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a decision in April 2010, the Board granted a separate 10 
percent rating for radiculopathy of the right lower extremity and 
denied a rating higher than 20 percent for the lumbosacral 
strain.  In June 2010, in the supplemental statement of the case, 
the RO included the claims for rating radiculopathy and 
lumbosacral strain.  As Board has already decided the claims, the 
claims are no longer in appellate status.  If the Veterans 
disagrees with the Board's decision in April 2010 his remedy is 
to appeal to the Court of Appeals for Veterans Claims, as set 
forth in 38 C.F.R. § 20.1100.  

The claim for a total disability rating for compensation based on 
individual unemployability on an extraschedular basis is REMANDED 
to the RO via the Appeals Management Center in Washington, DC.








FINDING OF FACT

The Veteran's service-connected disabilities of lumbosacral 
strain, rated 20 percent, radiculopathy of the right lower 
extremity, rated 10 percent, and erectile dysfunction, rated 
noncompensable, have a combined rating of 30 percent, which does 
not meet the minimum percentage standards for a schedular total 
disability rating for compensation based on individual 
unemployability.

 
CONCLUSION OF LAW

The schedular criteria for a total disability rating for 
compensation based on individual unemployability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the facts about the ratings for the service-connected 
disabilities is not disputed, the law is dispositive, and the 
provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).











REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  disabilities of one or both upper 
extremities, or of one or both lower extremities; disabilities 
resulting from common etiology or a single accident; disabilities 
affecting a single body system; multiple injuries incurred in 
action; or multiple injuries incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of 
lumbosacral strain, which is rated as 20 percent disabling, 
radiculopathy of the right leg, which is rated as 10 percent 
disabling, and erectile dysfunction, which is rated as 
noncompensable or 0 percent disabling.  Although the disabilities 
have a common etiology, the disabilities have a combined rating 
of 30 percent, which does not meet the threshold minimum 
percentage rating requirements of either a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

ORDER

A scheduler total disability rating for compensation based on 
individual unemployability is denied.


REMAND

Where, as here, the Veteran does not meet the schedular criteria 
of 38 C.F.R. § 4.16(a), the claim may be submitted to the 
Director, Compensation and Pension Service, for consideration of 
the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  
The criterion is that a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities. Consideration may be given to the Veteran's 
education, special training, and previous work experience, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(b), and 
4.19. 

The record indicates that the Veteran receives Social Security 
benefits, which may show that the Veteran is unable to work due 
to his service-connected disabilities, the records are relevant 
to the claim on an extraschedular basis.  In addition, the 
Veteran has submitted a statement from Dr. T. that the Veteran is 
unable to perform the duties of his most recent job because of 
limitations resulting from his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Social 
Security Administration.

2.  After the development requested has 
been completed, refer the claim to the VA 
Director of the Compensation and Pension 
Service for an extraschedular 
consideration under 38 C.F.R. § 4.16(b). 

3.  After the referral for extraschedular 
consideration is returned, adjudicate the 
claim.  If benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


